DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they do not appear to illustrate what is claimed in the claims.  For example, in Fig. 1B, items labeled “20” are stated to be “recessed handle portions”.  However, they do not appear to be recessed but rather protrude outwards from the inclined surfaces.  Figs. 3A, 5A, and 7 also show what appears to be the recessed handle portion protruding from the inclined surface instead of being recessed in the inclined surface.  Since the drawings do not match what is being claimed and described, it is not known with clarity what the invention is.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USPN 7,575,374 B2).
With respect to claim 1, Watanabe et al. disclose a radiographic apparatus, comprising: a radiation detection panel (44) configured to detect radiation; and a housing (52) that covers the radiation detection panel, wherein the housing includes an incident surface that receives the radiation, a side surface (52a) adjacent to the incident surface, a rear surface opposing the incident surface, and an inclined surface (Fig. 7 - 58 & 59) adjacent to each of the side surface and the rear surface.

With respect to claim 2, Watanabe et al. do not specifically disclose wherein the handle portion includes a handle surface adjacent to the side surface, and wherein the handle surface is inclined to the incident surface.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Watanabe et al. to have the handle portion include a handle surface adjacent to the side surface, and wherein the handle surface is inclined to the incident surface, as a matter of design choice.  It has been held that where the general conditions of a claim are disclosed in the prior art, a change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 3, Watanabe et al. do not specifically disclose wherein the handle surface is inclined in a direction approaching the incident surface as the handle 
With respect to claim 4, Watanabe et al. do not specifically disclose wherein a distance between the handle surface and the rear surface is 1/3 or more of a distance between the incident surface and the rear surface, or 5 mm or more.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Watanabe et al. to have a distance between the handle surface and the rear surface be 1/3 or more of a distance between the incident surface and the rear surface, or 5 mm or more, as a matter of design choice.  It has been held that where the general conditions of a claim are disclosed in the prior art, a change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claims 5-6, Watanabe et al. do not specifically disclose wherein the handle portion includes an inner wall surface adjacent to the rear surface, and wherein the inner wall surface is inclined to the side surface; wherein the inner wall surface is inclined in a direction apart from the side surface as the inner wall surface comes closer to the rear surface.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Watanabe et al. to have the handle portion include an inner wall surface adjacent to the rear surface, 
With respect to claim 7, Watanabe et al. do not specifically disclose wherein the handle surface has a substantially quadrangle shape as viewed from a direction orthogonal to the rear surface, and wherein the handle portion includes a first side-wall surface and a second side-wall surface that are adjacent to the handle surface through two sides extending from the side surface toward the housing out of sides forming the substantially quadrangle shape of the handle surface, and an inner wall surface that is adjacent to the handle surface, the first side-wall surface, and the second side-wall surface.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the handle portion of Watanabe et al. to this configuration, as a matter of design choice.  It has been held that where the general conditions of a claim are disclosed in the prior art, a change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claims 8-11, Watanabe et al. do not specifically disclose wherein at least one of the first side-wall surface and the second side-wall surface is inclined in a direction in which a distance between the first side-wall surface and the second side-wall surface is increased as at least one of the first side-wall surface and the second side-wall surface comes closer to the side surface; wherein at least one of the first side-wall surface and the second side-wall surface is inclined in a direction in which a 
With respect to claim 12, Watanabe et al. do not specifically disclose wherein the handle portion is larger in friction coefficient than the inclined surface.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the handle portion of Watanabe et al. to be larger in friction coefficient than the inclined surface, to make it easier for the user to grip the handle portion.
With respect to claim 13, Watanabe et al. do not specifically disclose wherein the housing includes a first inclined surface and a second inclined surface that are adjacent to respective different two side surfaces adjacent to each other, and wherein a shape of a first handle portion provided on the first inclined surface and a shape of a second 
With respect to claim 14, Watanabe et al. as modified above disclose wherein the housing (52) has a rectangular shape and includes four side surfaces (52a) adjacent to the incident surface, and wherein the handle portion is provided on an inclined surface (58 or 59) adjacent to a side surface opposing a side surface not provided with an inclined surface, out of the four side surfaces.
With respect to claim 16, Watanabe et al. as modified above disclose wherein a recessed griping portion (Fig. 6 - 55) is provided on the rear surface, and wherein the griping portion and the handle portion (57) are disposed on a straight line orthogonal to the side surface provided with the handle portion.
With respect to claim 17, Watanabe et al. as modified above disclose wherein a recessed griping portion (Fig. 6 - 55) is provided on a peripheral area of the rear surface, and wherein the griping portion and the handle portion (57) are disposed at respective positions across a boundary between the side surface and the inclined surface.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USPN 7,575,374 B2) as applied to claim 1 above, and further in view of Thiery et al. (US 2010/0183123 A1).
With respect to claim 15, Watanabe et al. disclose wherein the housing (52) includes a first exterior including the incident surface, and a second exterior including the rear surface.  Watanabe et al. as modified above do not specifically disclose and wherein the handle portion is located between two fastening members fastening the first exterior and the second exterior.  Thiery et al. disclose a handle portion (recessed portion - 11E) is located between two fastening members (20) fastening the first exterior (11) and the second exterior (12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Watanabe et al. to have the handle portion located between two fastening members fastening the first exterior and the second exterior, because this is a viable and logical place to include a recessed portion, as taught by Thiery et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 19, 2021